Robertson, J.
The libelant, a seaman, claims damages for an assault and battery alleged to have been committed on him by the captain of the American schooner David Evans while she lay at Pearl Harbor discharging cargo; also wages, medical expenses and the- cost of transportation to Aberdeen, Washington, the port of departure.
The evidence, which is conflicting, need not be reviewed at length. The principal facts, including those which appear from the weight of the testimony and those as to which there is no dispute are as follows:
On the evening of September 11th, 1910, the schooner was *613at Pearl Harbor, Island of Oahu, where she had previously arrived with a cargo of lumber from Aberdeen, Washington; the vessel was lying at some distance from the shore, being connected therewith by a row of timbers each twelve inches square, lashed together, two abreast; this boom had become slippery in places; on the previous evening the libelant told the captain that he thought he had hurt himself while handling some heavy timbers and obtained permission to go to see a IJ. S. Marine Hospital physician at Honolulu on the following day; on the next morning the libelant went to the city, and returned at about six o’clock in the evening; he was slightly under tire influence of liquor; while walking out to the vessel on the boom he slipped and fell into the water; a fellow seaman helped him to get back on to the boom and he proceeded on his way to the vessel, going up the gangway on to the poop deck; on reaching the deck he began to curse and swear in a loud voice which attracted the attention of the captain and the second mate who were in the cabin; the latter wgnt up on deck and seeing the libelant there told him to quit using such language; then the captain went up and applying an abusive epithet to the libelant, told him to go forward; the captain asked him if he was looking for trouble, and there was some talk about fight; the libelant wanted the captain to strike him first; that the captain declined to do; the captain and mate succeeded in getting the libelant down to the main deck but he refused to go to the forecastle; the libelant directed a torrent of filthy, insulting and abusive language at the captain and threatened to “fix” him; the captain said he would put libelant in irons, and going to the cabin returned with a pair of handcuffs; as the captain approached to apply the handcuffs the libelant struck him on the mouth with his fist; in parrying another blow the captain sustained a bruise on his left wrist; on being attacked by the libelant the captain struck him three or four rapid, though not heavy, blows on the head with the handcuffs which he held in his right hand; the blows caused blood to flow from the libelant’s head and the fracas ended; the libelant was led forward by two of his ship*614mates who washed his head, and the next morning he left the vessel. A physician who examined the libelant’s head three days later testified that he found four slight abrasions on the scalp which had since healed over.
The point principally argued was, assuming that the captain could properly use force in maintaining order and discipline on the ship and in defending himself against the attack which was made upon him, whether, under the circumstances, he used excessive force.
The captain was wrong in applying the abusive epithet to the libelant when on the poop deck as above stated. But the captain’s error did not justify the disobedience of the libelant, nor did it warrant the use of similar and worse language on the part of the libelant, nor did it excuse the blows which he aimed at the captain.
Words do not justify blows. Neither does the use of insulting language deprive the user of the right to use force to meet force in self-defence.
The courts are properly expected to vigorously redress the just grievances of seamen whenever called upon for relief. At the same time the owners and officers of ships have rights which cannot be ignored.
Does the law tie the hands of a ship-master who is being insulted, vilified and assaulted by a disorderly and disobedient seaman? It ought not, nor does it.
Under such circumstances, the ship-master being permitted to use force, he is not to be held liable in damages on any finespun theories as to the exact amount of force which he might properly have used.
And so in this case, it is not at all clear that the captain used more force than was necessary to maintain discipline and order, and to repel the attack which was made on him by the libelant who is a man of large and strong physique.
The libel must, therefore, be dismissed.
*615September 28, 1910.